Citation Nr: 0101533	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  00 - 15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death as residual to ionizing radiation exposure.

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of  38 U.S.C.A. § 1318 (West 1991).

Entitlement to Dependents Educational Assistance benefits 
under the provisions of  38 U.S.C.A., Chapter 35 (West 1991).

Entitlement to service connection for carcinoma of the lung 
with metastasis to the liver and bone as residual to ionizing 
radiation exposure for purposes of payment of accrued 
benefits.

Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a total left knee replacement for 
purposes of payment of accrued benefits.
REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1942 to 
February 1946, died on April [redacted], 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and, effective November 20, 2000, 
redefines VA's duty to assist, including the provision of a 
medical examination, unless "no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement." under the new  38 U.S.C. § 5103A (a) through 
(d).  The Board finds that the issues on appeal were properly 
developed by the RO, and that the duty to assist the 
appellant has been fully met under both the old and the new 
provisions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran, who served on active duty from September 
1942 to February 1946, died on April [redacted], 1999, at a VA 
medical facility  

3.  The death certificate shows that the immediate cause of 
the veteran's death was a progressive small cell cancer of 
the lung, diagnosed in April 1998, and a large pleural 
effusion, and that another significant condition contributing 
to death but not resulting in the underlying cause was 
ischemic heart disease; no autopsy was performed.

4.  The veteran's terminal hospital summary shows that the 
final diagnoses were terminal small cell carcinoma of the 
lung with documented disease progression and bilateral 
cerebral/cerebellar metastasis; and paroxysmal atrial 
fibrillation, history of electrocardioconversion times two; 
other medical evidence cites diagnoses of carcinoma of the 
lung with metastasis to the liver and bone.  

5.  A lung or respiratory disability, a cardiac or 
cardiovascular disability, or a liver disability were not 
shown during active service or on service separation 
examination, and arteriosclerosis, cardiovascular-renal 
disease, including hypertension, and malignant tumors of the 
brain, spinal cord or peripheral nerves were not shown to a 
compensable degree during the initial postservice year.

6.  At the time of the veteran's death, his only service-
connected disability was a left total knee replacement, 
evaluated as 30 percent disabling from June 1994.  

7.  There is no competent lay or medical evidence which links 
or relates the veteran's service-connected left total knee 
replacement with his terminal small cell carcinoma of the 
lung with liver, bone, and bilateral cerebral/cerebellar 
metastasis; pleural effusion, ischemic heart disease, 
paroxysmal atrial fibrillation, or history of 
electrocardioconversion times two.  

8.  The evidence establishes that the veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima, Japan, during the period from 
September 1945 until July 1946 and that he subsequently 
developed a radiogenic disease, diagnosed as a small cell 
carcinoma of the lung consistent with bronchiolo-alveolar 
carcinoma.  

9.  In June 1998, the veteran claimed service connection for 
lung cancer, liver cancer, and bone cancer as residual to 
exposure to ionizing radiation while participating in the 
occupation of Hiroshima, Japan, while on active duty during 
the period from September 1945 until February 1946; that 
claim was pending and unresolved at the time of the veteran's 
death.  

10.  The clinical and pathological findings show that the 
small cell carcinoma of the lungs diagnosed in the veteran 
and shown as the immediate and primary cause of the veteran's 
death may not be distinguished from bronchiolo-alveolar 
carcinoma, a disease presumptively service-connected in 
veterans exposed to ionizing radiation as a result of 
participation in the occupation of Hiroshima, Japan, during 
the period from September 1945 until July 1946.  

11.  In June 1998, the veteran sought a rating in excess of 
30 percent for his service-connected left total knee 
replacement; that claim was pending and unresolved at the 
time of the veteran's death.  

12.  The medical evidence of record discloses that the 
veteran's service-connected left total knee replacement was 
manifested by complaints of pain, an antalgic gait; 
tenderness to palpation over the fracture site, limitation of 
motion to -5 degrees on extension and 90 degrees of flexion, 
and a bowing deformity associated with the left knee 
replacement, without objective clinical findings of swelling, 
tenderness, arthritis, looseness, or instability, or X-ray 
evidence of fracture, dislocation, looseness or other 
significant findings.  


CONCLUSIONS OF LAW

1.  The veteran's fatal small cell carcinoma of the lung is 
consistent with bronchiolo-alveolar carcinoma, and is 
presumed to have been incurred due to the veteran's exposure 
to ionizing radiation while participating in the occupation 
of Hiroshima, Japan, while on active duty during the period 
from September 1945 until February 1946.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991);  38 C.F.R. §§ 3.102, 3.303, 3.309, 
3.311 (2000). 

2.  Service connection for the cause of the veteran's death 
is granted.  38 U.S.C.A. §§ 1110, 1112(c) (West 1991); 
38 C.F.R. § 3.312 (2000).

3.  Entitlement to Dependents' Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35, is 
granted.  38 U.S.C.A. Chapter 35 (West 1991).  § 



4.  Entitlement to DIC benefits under the provisions of  
38 U.S.C.A. § 1318 (West 1991) is denied.  38 U.S.C.A. § 1318 
(West 1991). 

5.  The claim for service connection for a small cell 
carcinoma of the lung, consistent with bronchiolo-alveolar 
carcinoma, is granted for purposes of payment of accrued 
benefits.  38 U.S.C.A. §§ 1110, 5121 (West 1991);  38 C.F.R. 
§§ 3.102, 3.303, 3.1000 (2000).

6.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of a total left knee replacement are 
not met for purposes of payment of accrued benefits.  
38 U.S.C.A. §§ 1110, 1155, 5121 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 3.1000 (2000); Part 4, 4.71a, Diagnostic Code 
5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the RO has obtained available evidence 
from all sources identified by the veteran and the appellant; 
that in August 1998, the veteran underwent a comprehensive VA 
orthopedic, neurologic, and radiographic examination in 
connection with his claim for an increased rating for his 
left total knee replacement; that the appellant was afforded 
a personal hearing in March 2000 before an RO Hearing 
Officer; and that the appellant canceled her videoconference 
scheduled in October 2000 before the undersigned Veterans Law 
Judge, asking the Board to proceed on the current record.  
Further, the Board finds that the RO has obtained all 
available evidence in connection with each of the matters 
currently at issue and listed on the title page of this 
decision.  On appellate review, the Board sees no areas in 
which further development might be productive.


I.  Evidentiary and Procedural History

The veteran served on active duty from September 1942 to 
February 1946.  His death occurred on April [redacted], 1999, 
at age 77, at a VA medical Center.  The death certificate shows that 
the immediate cause of the veteran's death was a progressive 
small cell cancer of the lung, diagnosed in April 1998, and a 
large pleural effusion, and that another significant 
condition contributing to death but not resulting in the 
underlying cause was ischemic heart disease.  No autopsy was 
performed.

The veteran's terminal hospital summary shows that the final 
diagnoses were terminal small cell carcinoma of the lung with 
documented disease progression and bilateral 
cerebral/cerebellar metastasis; and paroxysmal atrial 
fibrillation, history of electrocardioconversion times two.  
Other medical evidence cites diagnoses of carcinoma of the 
lung with metastasis to the liver and bone.  

In May 1999, the appellant, widow of the veteran, filed an 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child (Including Death Compensation) (VA Form 21-534); for 
DIC benefits under the provisions of  38 U.S.C.A. § 1318 
(West 1991); for Dependents Educational Assistance benefits 
under the provisions of  38 U.S.C.A., Chapter 35 (West 1991); 
service connection for carcinoma of the lung with metastasis 
to the liver and bone as residual to ionizing radiation 
exposure for purposes of payment of accrued benefits; and a 
rating in excess of 30 percent for postoperative residuals of 
a total left knee replacement for purposes of payment of 
accrued benefits.

The veteran's report of service entrance examination 
disclosed pulmonary tuberculosis shown by X-ray, primary 
stage, stable, not disqualifying; his heart and 
cardiovascular system were normal, his blood pressure was 
146/90, and his pulse rate was 80.  The veteran's service 
medical records show that in July 1943, he sustained a 
complete comminuted fracture of the lower third of the left 
tibia, a complete comminuted fracture of the lower third of 
the left fibula, and multiple moderately severe lacerations 
of the face and right forearm when struck by a car while 
walking along a road near the Post Exchange at Fort Monroe, 
Virginia.  He was treated at the station hospital, Fort 
Monroe, from July 1943 to November 1943; at Woodrow Wilson 
General Hospital, Georgetown, Kentucky, from November 1943 to 
October 1944; and at the Convalescent Hospital, Fort Story, 
Virginia, from October 1944 to January 1945.  At the time of 
hospital discharge in January 1945, his wounds were healed, 
his fractures had healed in good position, and there was 
moderate atrophy of the left calf with some weakness of the 
knees.  

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of a lung or 
respiratory disability, a cardiac or cardiovascular 
disability, or a liver disability during active service or on 
service separation examination, and arteriosclerosis, 
cardiovascular-renal disease, including hypertension, and 
malignant tumors of the brain, spinal cord or peripheral 
nerves were not shown to a compensable degree during the 
initial postservice year.

A report of medical history prepared by the veteran at the 
time of service separation cited his fracture of the left 
leg.  His service separation examination in February 1946 
found no abnormalities of the legs or musculoskeletal system; 
no defects or disabilities of the lungs, heart, 
cardiovascular system, and a chest x-ray was negative.  

On service separation in February 1946, the veteran filed an 
application (V@ Form 526) for VA disability compensation 
benefits for residuals of a left leg injury sustained at Fort 
Monroe, Virginia , in July 1943.  A rating decision of March 
1948 granted service connection for fracture of the left 
tibia and fibula with bowing and limitation of flexion of the 
left knee, evaluated as 20 percent disabling.  Thereafter, a 
series of rating decisions in January 1954, in November 1981, 
and in January 1987 confirmed and continued that evaluation.  
A history of hypertension was noted in September 1981.  In 
April 1993, the veteran underwent a left total knee 
replacement, and a rating decision of May 1993 granted a 
total disability rating under  38 U.S.C.A. Part 4, § 4.30 
(West 1991), followed by a reduction to a base evaluation 
percentage of 30 percent.  That 30 percent evaluation was 
based upon postoperative residuals of a left total knee 
replacement, which had been necessitated by left knee 
arthritis due to his inservice left leg accident. 

The veteran's 30 percent evaluation for postoperative 
residuals of a left total knee replacement was confirmed and 
continued by rating decisions of June 1994 and March 1995, 
and the veteran was notified of those determinations.  Those 
decisions were not appealed and became final after one year.  
In June 1998, the veteran reopened his claim for a rating in 
excess of 30 percent for postoperative residuals of a left 
total knee replacement, and that claim was pending at the 
time of his death.  

VA hospital summaries and outpatient records, dated from 
December 1994 to August 1998 show that no impairment of the 
left knee was noted on hospitalization in September 1994, and 
the diagnoses were hypertension, coronary artery disease, and 
rule out myocardial infarction.  An entry in June 1995, noted 
limitation of left knee flexion from 0 to 100 degrees, and it 
was noted that his left total knee replacement was doing 
well.  In February 1996, the veteran denied numbness, 
tingling, or paresthias in either lower extremity, and 
examination of the left knee revealed a range of knee motion 
from 0 to 110 degrees, minimal effusion, no evidence of 
instability, and normal capillary refill, while X-rays showed 
that his left knee hardware was in good position.  

An August 1998 report of VA orthopedic examination cited the 
veteran's history of left leg fractures, with the subsequent 
development of degenerative arthritis of the left knee and 
subsequent left total knee replacement in [April] 1993.  On 
examination, the veteran's service-connected postoperative 
residuals of a left total knee replacement were manifested by 
complaints of pain, an antalgic gait; tenderness to palpation 
over the fracture site, limitation of motion to -5 degrees on 
extension and 90 degrees of flexion, and a bowing deformity 
associated with the left knee replacement, without objective 
clinical findings of swelling, tenderness, arthritis, 
looseness, or instability, or X-ray evidence of fracture, 
dislocation, looseness or other significant findings.  The 
record shows that, due to intervening RO actions to develop 
and establish the veteran's claims for service connection for 
lung cancer due to exposure for ionizing radiation, the 
veteran was not informed of the denial of his claim for 
increase at the time of his death.  The appellant, widow of 
the veteran, now seeks a rating in excess of 30 percent for 
service-connected postoperative residuals of a left total 
knee replacement for purposes of payment of accrued benefits.  

The record shows that in June 1998, the veteran claimed 
service connection for cancer of the lungs and liver due to 
exposure to ionizing radiation in or near Hiroshima while 
serving in the occupation of Japan.  In July 1998, he was 
sent an RO development letter requesting full details of his 
exposure to ionizing radiation during active service, and 
asking that he submit medical or other evidence to support 
that claim.  In his response, the veteran stated that he had 
been treated only at the VA Medical Center; and that he had 
gone into Hiro, Japan, near Hiroshima, with the 167th Field 
Artillery Battalion in September 1945 and departed in 
February 1946.  He stated that he had never been exposed to 
bomb [nuclear weapons] testing, only cleaning up in 
Hiroshima, Japan.  

As noted, the service medical records show that the veteran 
was discharged from the convalescent hospital in January 
1945.  An unofficial Navy document shows that the veteran was 
aboard USS MONTOUR on August 19, 1945.  Morning reports 
obtained from the National Personnel Records Center (NPRC) 
show that on September 17, 1945, the veteran was assigned to 
the Service Battery, 167th Field Artillery Battalion, at 
Zamboanga, Mindanao, Philippine Islands.  He subsequently 
embarked aboard USS MISSOULA (APA 211), which dropped anchor 
at Hiro Bay, Honshu Island, Japan, on October 5, 1945.  His 
unit disembarked and arrived at the camp area in Hiro, Honshu 
Island, Japan, on October 7, 1945.  On December 5, 1945, the 
veteran was transferred to Co. C, 27th Engineering 
Construction Battalion, Nagoya, Honshu Island, Japan.  He was 
relieved of his assignment on January 16, 1946, and attached 
in an unassigned status to the Disposition Center, 11th  
Replacement Depot, and arrived in the United States on 
February 3, 1946.  

A VA hospital summary dated from April to May 1998 shows that 
the veteran was admitted with complaints of shortness of 
breath and a nonproductive cough, and a chest X-ray disclosed 
pleural thickening and a small pleural effusion.  A 
computerized axial tomography (CT) scan was obtained to rule 
out lung cancer, and revealed a large (3.5 x 2.5 cm.) right 
node of the right middle lobe with several small nodules 
located at the periphery and right paratracheal and hilar 
lymphadenopathy.  The diagnosis was lung mass with liver 
metastasis.  The veteran was readmitted after three days and 
a CT-guided biopsy of the right middle lobe lung lesion 
revealed atypical epithelial cells suspicious for cancer.  
The diagnosis was lung mass with liver metastasis, and CT-
guided lung biopsy.  He was readmitted in May 1998 for 
another CT-guided biopsy of his right lung lesion.  

A VA hospital summary dated in June 1998 shows that previous 
attempts at tissue diagnosis by bronchoscopy and needle 
biopsy of the lung mass had been unsuccessful, and he was 
readmitted for a CT-guided liver biopsy.  The initial result 
was consistent with a metastatic lesion, and the diagnosis 
was small cell carcinoma.  
He was readmitted after three days with a diagnosis of small 
cell cancer of the lung.  A bone scan and CT scan of the head 
were negative, and chemotherapy treatments were initiated.  
The diagnosis was metastatic small cell carcinoma of the 
lung.  

VA outpatient records dated from June to August 1998 show 
that the veteran continued to receive chemotherapy.  A report 
of VA orthopedic examination in August 1998 noted that the 
veteran had cancer of the lungs; that he underwent a bone 
scan in July 1998 to rule out bony metastasis; and that it 
was not possible to distinguish between uptake secondary to 
metastasis or that due to degenerative arthritis.  A March 
1999 letter from the veteran's VA oncologist stated that the 
veteran was currently undergoing treatment for metastatic 
small cell cancer; that he was recently diagnosed with 
metastasis to the brain; and that even with therapy his 
survival was limited to four to five months.  A letter from 
the veteran's son, dated in March 1999, noted that the 
veteran was diagnosed with lung, liver and hip cancer [sic] 
in May 1998; that he was diagnosed with brain cancer in 
January 1998; and that he had been undergoing radiation 
treatment for those conditions at the VA hospice.  As noted, 
the death certificate shows that the veteran died on April 
[redacted], 1999, at age 78, at the VA Medical Center, Lexington, 
Kentucky.  

A rating decision of July 1999 denied the appellant's claims 
DIC, for death pension and accrued benefits by a surviving 
spouse or child, including death compensation; for DIC 
benefits under the provisions of  38 U.S.C.A. § 1318 (West 
1991); for Dependents Educational Assistance benefits under 
the provisions of  38 U.S.C.A., Chapter 35 (West 1991); for 
service connection for carcinoma of the lung with metastasis 
to the liver and bone as residual to ionizing radiation 
exposure for purposes of payment of accrued benefits; and for 
a rating in excess of 30 percent for postoperative residuals 
of a total left knee replacement for purposes of payment of 
accrued benefits.  The appellant filed a timely Notice of 
Disagreement.

At a personal hearing held in March 2000 before an RO Hearing 
Officer, the appellant and her son offered sworn testimony in 
support of her claims.  The appellant called attention to 
evidence establishing or tending to establish the veteran's 
presence in Hiroshima, Japan, shortly after the end of World 
War II, including annotated photographs showing sites of 
destruction and other documentary evidence.  Her 
representative asked that morning reports of the veteran's 
unit be obtained for purposes of establishing the veteran's 
presence in the Hiroshima area following detonation of the 
first atomic weapon.  

A May 2000 letter from the Defense Threat Reduction Agency 
stated, in pertinent part, that the veteran was a member of 
the American Occupation Forces in Japan while assigned to the 
167th Field Artillery Battalion, and that during that period 
he was present in the VA-defined Hiroshima area from October 
7 through December 8, 1945.  It was noted that a scientific 
dose reconstruction titled Radiation Dose Reconstruction U.S, 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 
(DNA 5512F) had determined the maximum possible radiation 
dose that might have been received by any individual who was 
at either Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 for 
Nagasaki; and September 1945 to March 1946 for Hiroshima).  
Using all possible "worse case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation, and ingestion is less 
than one rem.  This does not mean that any individual 
approached that level of exposure, and it was probable that 
the great majority of servicemen assigned to the Hiroshima 
and Nagasaki occupation forces received no radiation exposure 
whatsoever, and that the highest dose received by anyone was 
a few tens of millirem. 

The RO forwarded the veteran's claim to VA's Director of 
Compensation & Pension (C&P) Services for review and an 
advisory opinion.  The Director of C&P Services referred the 
case to VA's Under Secretary for Health for an opinion as to 
the relationship between the veteran's exposure to ionizing 
radiation and the subsequent development of lung cancer.  An 
opinion was obtained from the Chief Public Health and 
Environmental Hazards Officer, who expressed the opinion that 
it was unlikely that the veteran's lung cancer could be 
attributed to exposure to ionizing radiation in service.  The 
VA's Under Secretary for Health, the Director of C&P 
Services, and the RO Director were notified of that 
determination.  

II.  Analysis

Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has  been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or  
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3). 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4). 

A lung or respiratory disability, a cardiac or cardiovascular 
disability, or a liver disability were not shown during 
active service or on service separation examination, and 
arteriosclerosis, cardiovascular-renal disease, including 
hypertension, and malignant tumors of the brain, spinal cord 
or peripheral nerves were not shown to a compensable degree 
during the initial postservice year.  Simply put, the 
diseases that caused the veteran's death were not present 
during active service or with the one-year presumptive period 
following final service separation.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

At the time of the veteran's death, his only service-
connected disability was a left total knee replacement, 
evaluated as 30 percent disabling from June 1994.  There is 
no competent lay or medical evidence which links or relates 
the veteran's service-connected left total knee replacement 
with his terminal small cell carcinoma of the lung with 
liver, bone, and bilateral cerebral/cerebellar metastasis; 
pleural effusion, ischemic heart disease, paroxysmal atrial 
fibrillation, or history of electrocardio-conversion times 
two.  Further, the veteran's service-connected postoperative 
residuals of a left total knee replacement was of a quiescent 
or static nature, involving muscular or skeletal functions 
and not materially affecting a vital organ or other vital 
body functions.  There is no competent medical evidence which 
asserts or suggests that the veteran's postoperative 
residuals of a left total knee replacement caused or 
contributed substantially to cause the veteran's death; that 
it hastened his death; or that there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  

Title 38 U.S.C.A. § 1112 (West 1991) and  38 C.F.R. 
§ 3.309(d) (2000) address diseases specific to radiation-
exposed veterans.  (d)(1) The diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran as defined in 
paragraph (d)(3) of this section, provided the rebuttable 
presumption provisions of § 3.307 of this part are also 
satisfied. (d)(2) The diseases referred to in paragraph 
(d)(1) of this section are the following: . . . (xvi) 
Bronchiolo-alveolar carcinoma (effective November 30, 1999).  

Subsection (d)(3) states that, for purposes of this section: 
(i) The term radiation-exposed veteran means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity. (ii) The term 
radiation-risk activity means: . . .  (B) The occupation of 
Hiroshima or Nagasaki, Japan, by United States  forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  . . . .(vi) The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of  the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 1991).

The documentary evidence obtained from the service department 
establishes that the veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima, Japan, during the period from September 1945 until 
July 1946.  The medical evidence of record demonstrates that 
the veteran subsequently developed a radiogenic disease, 
diagnosed as a small cell carcinoma of the lungs consistent 
with bronchiolo-alveolar carcinoma.  The clinical and 
pathological findings show that the small cell carcinoma of 
the lungs diagnosed in the veteran and shown as the immediate 
and primary cause of the veteran's death may not be 
distinguished from bronchiolo-alveolar carcinoma, a disease 
presumptively service-connected in veterans who were exposed 
to ionizing radiation as a result of participation in the 
occupation of Hiroshima, Japan, during the period from 
September 1945 until July 1946, who developed that disease 
five years or more after exposure.  To that point, the Board 
notes the clinical and radiographic findings of a large (3.5 
x 2.5 cm.) node of the right middle lobe with several small 
nodules located at the periphery, right paratracheal and 
hilar lymphadenopathy, the association with prior lung 
disease (chronic obstructive pulmonary disease), and findings 
on CT-guided biopsy of the right middle lobe lung lesion of 
atypical epithelial cells suspicious for cancer. 

Based upon the foregoing, the Board finds that the veteran 
meets the requirements for presumptive service connection for 
bronchiolo-alveolar carcinoma, a disease presumptively 
service-connected in veterans exposed to ionizing radiation 
as a result of participation in the occupation of Hiroshima, 
Japan, during the period from September 1945 until July 1946.  
Since the veteran is entitled to presumptive service 
connection for his lung cancer, the development under  
38 C.F.R. § 3.311 was unwarranted.  For the reasons and bases 
stated, the claim for service connection for the cause of the 
veteran's death is granted.  

Entitlement to Dependents Educational Assistance Benefits 
under the Provisions of  38 U.S.C.A., Chapter 35 (West 1991)

Title 38, Chapter 35, (West 1991) provides, in pertinent 
part, that for the purposes of this chapter and chapter 36 of 
this title, (1) The term eligible person means

	(A) The child of a person who-
		(1) died of a service connected disability; . . . .

(B) the surviving spouse of any person who died of a 
service-connected disability.  

In view of the Board's favorable determination with respect 
to the issue of service connection for the cause of the 
veteran's death, the veteran's surviving spouse and children 
are entitled to Dependents Educational Assistance benefits 
under the provisions of  38 U.S.C.A., Chapter 35 (West 1991).  

Entitlement to Dependents Educational Assistance benefits 
under the provisions of  38 U.S.C.A., Chapter 35 (West 1991) 
is granted.  

Entitlement to Dependency and Indemnity Compensation Benefits 
under the Provisions of  38 U.S.C.A. § 1318 (West 1991)

Title 38 U.S.C.A. § 1318(a)(West 1991) provides that the 
Secretary of Veterans Affairs shall pay benefits under this 
chapter to the surviving spouse and to the 



children of a deceased veteran described in subsection (b) of 
this section in the same manner as if the veteran's death 
were service-connected.  

Title 38 U.S.C.A. § 1318(b)(West 1991) provides that a 
deceased veteran referred to in subsection (a) of this 
section is a veteran who dies, not as the result of the 
veteran's own willful misconduct, and who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability that either 
(1) was continuously rated totally disabling for a period of 
10 or more years immediately preceding death; or (2) if so 
rated for a lesser period, was so rated continuously for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty.  

In the instant appeal, the record shows that a rating 
decision of March 1948 granted service connection for 
fracture of the left tibia and fibula with bowing and 
limitation of flexion of the left knee, evaluated as 20 
percent disabling.  Thereafter, a series of rating decisions 
in January 1954, in November 1981, and in January 1987 
confirmed and continued that evaluation.  In April 1993, the 
veteran underwent a left total knee replacement, and a rating 
decision of May 1993 granted a total disability rating under  
38 U.S.C.A. Part 4, § 4.30 (West 1991), followed by a 
reduction to a base evaluation percentage of 30 percent.  
That 30 percent evaluation was based upon postoperative 
residuals of a left total knee replacement, which had been 
necessitated by left knee arthritis due to his inservice left 
leg accident. 

The veteran's 30 percent evaluation for postoperative 
residuals of a left total knee replacement was confirmed and 
continued by rating decisions of June 1994 and March 1995, 
and the veteran was notified of those determinations.  Those 
decisions were not appealed and became final after one year.  
In June 1998, the veteran reopened his claim for a rating in 
excess of 30 percent for postoperative residuals of a left 
total knee replacement, and that claim was pending at the 
time of his death.  At the time of the veteran's death, his 
only service-connected disability was a left total knee 
replacement, evaluated as 30 percent disabling from June 
1994.  

The record establishes that the veteran was not continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; that he was not so rated for a 
lesser period; and that he was not so rated continuously for 
a period of not less than five years from the date of such 
veteran's discharge or other release from active duty.  The 
veteran was last evaluated for his service-connected 
postoperative residuals of a left total knee replacement in 
August 1998, and was found not to be entitled to increase.  

Based upon the foregoing, and for the reasons and bases 
stated, entitlement to DIC benefits under the provisions of  
38 U.S.C.A. § 1318 (West 1991) is denied.

Service Connection for Lung Cancer Due to Ionizing Radiation 
Exposure for Purposes of Accrued Benefits 

With respect to the appellant's claim for accrued benefits 
pursuant to the veteran's pending and unresolved claim for 
service connection for lung cancer as secondary to ionizing 
radiation exposure,  38 U.S.C.A § 5121 provides that except 
as provided in §§ 3.1001 and 3.1008, where death occurred on 
or after December 1, 1962, periodic monetary benefits (other 
than insurance and servicemembers' indemnity) authorized 
under laws administered by the Department of Veterans 
Affairs, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years prior to the last date of entitlement 
as provided in § 3.500(g) will, upon the death of such 
person, be paid as follows:


(1) Upon the death of a veteran to the living person first 
listed as follows: 

(i) His or her spouse; . . . .

The record in this case shows that the appellant, surviving 
spouse of the veteran, filed a timely claim for payment of 
accrued benefits based upon veteran's pending and unresolved 
claim for service connection for lung cancer as secondary to 
ionizing radiation exposure, and that service connection has 
been granted for that disability.  Further, she is the first-
named beneficiary under the provisions of  38 C.F.R. § 3.1000 
(2000).  Accordingly, the appellant's appeal for service 
connection for lung cancer as secondary to ionizing radiation 
exposure for purposes of payment of accrued benefits is 
granted.  

Entitlement to a Rating in Excess of 30 Percent for 
Postoperative Residuals of a Total Left Knee Replacement for 
Purposes of Payment of Accrued Benefits

Governing law and regulations pertaining to the payment of 
accrued benefits to the surviving spouse of a veteran are as 
set forth above.  In this case, the veteran reopened his 
claim for a rating in excess of 30 percent for his service-
connected postoperative residuals of a left total knee 
replacement in June 1998, and that claim was pending at the 
time of his death.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to service connection has already been established, and an 
increase in the disability rating is the issue, the present 
level of the disability is the primary concern.  Francisco v. 
Brown,  7 Vet. App. 55 (1994).



As noted above, VA hospital summaries and outpatient records, 
dated from December 1994 to August 1998, show that no 
impairment of the left knee was noted on hospitalization in 
September 1994.  Further, an entry in June 1995 noted 
limitation of left knee flexion from 0 to 100 degrees, and it 
was noted that his left total knee replacement was doing 
well.  In February 1996, the veteran denied numbness, 
tingling, or paresthias in either lower extremity, and 
examination of the left knee revealed a range of knee motion 
from 0 to 110 degrees, minimal effusion, no evidence of 
instability, and normal capillary refill, while X-rays showed 
that his left knee hardware was in good position.  

A report of VA orthopedic examination cited the veteran's 
history of left leg fractures, with the subsequent 
development of degenerative arthritis of the left knee and 
subsequent left total knee replacement in [April] 1993.  On 
examination, the veteran's service-connected postoperative 
residuals of a left total knee replacement were manifested by 
complaints of pain, an antalgic gait; tenderness to palpation 
over the fracture site, limitation of motion to -5 degrees on 
extension and 90 degrees of flexion, and a bowing deformity 
associated with the left knee replacement, without objective 
clinical findings of swelling, tenderness, arthritis, 
looseness, or instability, or X-ray evidence of fracture, 
dislocation, looseness or other significant findings.  

VA's Schedule for Rating Disabilities provides that 
prosthetic replacement of a knee joint will be rated as 100 
percent disabling for a period of one year following the 
implantation of the prosthesis.  Where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, as 60 percent rating is for 
application.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability will be rated by analogy to diagnostic codes 



5256, 5261, or 5262, with a minimum rating of  30 percent.  
38 C.F.R. § 3.321(b)(1), Part 4, § 4.71a, Diagnostic Code 
5055 (2000).  

The Board finds that Diagnostic Code 5256 (ankylosis of a 
knee) is inapplicable in this case because left knee 
ankylosis is not demonstrated or diagnosed.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5256 (2000).  

Under Diagnostic Code 5261, limitation of extension of a leg 
is rated as 50 percent disabling when extension limited to 45 
degrees; as 40 percent disabling when extension limited to 30 
degrees; as 30 percent disabling when extension limited to 20 
degrees; as 20 percent disabling when extension limited to 15 
degrees; as 10 percent disabling when extension limited to 10 
degrees; and as noncompensably disabling when extension 
limited to 5 degrees.  The veteran is not entitled to a 
rating in excess of 30 percent based upon limitation of 
limitation of extension of his left leg due to left knee 
impairment.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5261 
(2000).  

Diagnostic Code 5262 provides that impairment of the tibia 
and fibula, will be rated as 40 percent disabling where there 
is nonunion, with loose motion, requiring a brace; as 40 
percent disabling where there is malunion of the tibia and 
fibula with marked knee or ankle disability; as 20 percent 
disabling where there is moderate knee or ankle disability; 
and as 10 percent disabling where there is slight knee or 
ankle disability.  As nonunion or malunion of the tibia and 
fibula productive of moderate or marked impairment is not 
demonstrated, a rating in excess of 30 percent based upon the 
criteria cited about is not warranted.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5262 (2000).  

The Board has also considered the provisions of 38 C.F.R. 
Part 4, § 4.40, 4.45, and 4.59 (2000).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and  the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
Part 4, § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (2000).

As with any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2000). 

An August 1998 report of VA orthopedic examination cited the 
veteran's history of left leg fractures, with the subsequent 
development of degenerative arthritis of the left knee and 
subsequent left total knee replacement in [April] 1993.  On 
examination, the veteran's service-connected postoperative 
residuals of a left total knee replacement were manifested by 
complaints of pain and an antalgic gait; tenderness to 
palpation over the fracture site, limitation of motion to -5 
degrees on extension and 90 degrees of flexion, and a bowing 
deformity associated with the left knee replacement, without 
objective clinical findings of swelling, tenderness, 
arthritis, looseness, or instability, or X-ray evidence of 
fracture, dislocation, looseness or other significant 
findings.  The Board notes the extensive period between 1994 
and 1998 without any objective clinical findings of left knee 
impairment inconsistent with his total knee replacement, and 
the findings that the veteran was "doing well" with his 
prosthesis.  Based upon the medical record, the Board finds 
that the current record does not warrant assignment of a 
rating in excess of 30 percent for postoperative residuals of 
a left total knee replacement.   

Where the doctrine of reasonable doubt has been found 
applicable, the Board has resolved such doubt in the 
appellant's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Neither the veteran nor the appellant have asserted that the 
schedular ratings are inadequate, and the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. § 3.321(b)(1) (2000) are 
potentially applicable.  There is no competent medical 
evidence in the record showing that the veteran's service-
connected disability presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran did not assert that he was unable to 
obtain employment during his lifetime due to service-
connected disability, as provided by  38 C.F.R. Part 4, 
§ 4.16(b), or that vocational rehabilitation was infeasible.  
Accordingly, the Board will not address the issue of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§ 4.16(b) (2000) for purposes of payment of accrued benefits.  

ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of  38 U.S.C.A., Chapter 35, is granted.  

Entitlement to DIC benefits under the provisions of  
38 U.S.C.A. § 1318 (West 1991) is denied.  

The claim for service connection for a small cell carcinoma 
of the lung, consistent with bronchiolo-alveolar carcinoma, 
is granted for purposes of payment of accrued benefits.  

The claim for a rating in excess of 30 percent for 
postoperative residuals of a total left knee replacement for 
purposes of payment of accrued benefits is denied.  





		
	F.   JUDGE   FLOWERS
	Board of Veterans' Appeals



 

